Case: 08-51319     Document: 00511272168          Page: 1    Date Filed: 10/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 22, 2010
                                     No. 08-51319
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PATRICK JONES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:07-CR-22-2


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
        Patrick Jones, federal prisoner # 83582-180, has moved to proceed in
forma pauperis (IFP) in his appeal from the district court’s grant of relief on his
18 U.S.C. § 3582(c)(2) motion. Jones was sentenced in 2007 to a 360-month term
of imprisonment for his conviction of possession with intent to distribute at least
five grams of crack cocaine within 1,000 feet of a junior college. The district
court granted Jones’s § 3582(c)(2) motion and reduced Jones’s sentence of
imprisonment to 324 months.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-51319     Document: 00511272168 Page: 2        Date Filed: 10/22/2010
                                  No. 08-51319

      Jones’s IFP motion is a challenge to the district court’s certification that
his appeal was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). This court may authorize Jones to proceed IFP on appeal if he
is unable to pay the costs of the appeal and the appeal is taken in good faith, i.e.,
the appeal presents nonfrivolous issues.          28 U.S.C. § 1915(a)(1).       “An
investigation into the [IFP] movant’s objective good faith, while necessitating a
brief inquiry into the merits of the appeal, does not require that probable success
be shown. The inquiry is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
      Jones’s IFP motion discusses only his lack of sufficient funds to pay the
appellate filing fee. He has not identified any issue for appeal concerning the
district court’s disposition of his § 3582(c)(2) motion. Although this court applies
less stringent standards to parties proceeding pro se than to parties represented
by counsel and liberally construes briefs of pro se litigants, pro se parties must
still brief the issues and reasonably comply with the requirements of Rule 28 of
the Federal Rules of Appellate Procedure. Grant v. Cuellar, 59 F.3d 523, 524
(5th Cir. 1995).
      Jones has failed to demonstrate that his appeal involves legal points
arguable on their merits. See Howard, 707 F.2d at 220. Accordingly, his motion
to proceed IFP on appeal is DENIED. Because the appeal is frivolous, it is
DISMISSED. See United States v. Boutwell, 896 F.2d 884, 889-90 (5th Cir.
1990); 5 TH C IR. R. 42.2.




                                         2